Citation Nr: 0425713	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic acquired skin 
disorder, to include as secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The RO denied the veteran's claim seeking entitlement to 
service connection for skin and eye conditions.  The 
veteran's claim was processed by the Tiger Team in Cleveland, 
and thereafter transferred back to the Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  In November 2002, 
the veteran withdrew his claim for an eye condition.  

In March 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

In April 2004 the Board remanded the case to the M&ROC for 
further development and adjudicative action.  

In June 2004 the M&ROC most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

As the Board noted above, the appellant's case has been 
advanced on the Board's docket on the basis of age.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  



FINDINGS OF FACT

1.  A chronic acquired skin disorder was not shown in active 
service or for many years thereafter.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
skin disorder which has been linked to service on any basis, 
including mustard gas exposure.


CONCLUSION OF LAW

A chronic acquired skin disorder was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been so incurred as secondary to mustard gas exposure 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the veteran's separation examination from March 1946, it 
was noted that he had mustard gas and lewisite poisoning in 
April 1945, and was in sickbay in Ondal, India.  It was noted 
that he had small well-healed burns scars on the left leg.  

VA Medical Center treatment records were submitted from 1986-
2002.  They show that in September 1994, the veteran was seen 
for dermatitis.  He was seen in August 2001 for removal of a 
mole.  

In an October 2002 rating decision, the RO granted service 
connection for bronchiectasis and bronchitis, based on 
exposure to mustard gas during active military service.  

In the veteran's November 2002 notice of disagreement, he 
commented that while stationed in Arsenal, India, he came 
across several bombs that were leaking mustard gas.  He wrote 
that when his fellow servicemen came across these bombs, they 
had to bury them.   

In June 2003, the veteran submitted VA Medical Center 
treatment records from 1991, 1995, and 2001.  In 1991, the 
veteran underwent an excision of lesions of his left forearm 
and left thigh, and in 1995 and 2001, he underwent biopsies 
diagnosed as dermatofibromas.  

The veteran underwent a VA examination in April 2004.  Under 
diagnosis, the examiner wrote seborrheic keratotic lesions, 
multiple and senile keratotic lesions of the forearms.  The 
examiner wrote that the veteran's skin problem was not 
related to his exposure to toxic chemicals in 1943.  He 
commented that it was 40+ years after chemical exposure that 
the lesions developed.  The examiner stated that the lesions 
are all skin lesions which may develop in an ageing 
population.  


Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  

The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the 
M&ROC must satisfy the following four requirements.  

First, the M&ROC must inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the June 2003 VCAA letter, the M&ROC informed the 
veteran what evidence he had to submit to prove his claim for 
service connection.  

Second, the M&ROC must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the June 2003 VCAA 
letter, the M&ROC informed the veteran that the M&ROC would 
get such things as records held by Federal agencies to 
include service medical records and medical records at VA 
hospitals.  

Third, the M&ROC must inform the claimant of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The June 
2003 letter told the veteran to send the M&ROC any private 
treatment records, or to complete a separate form for each 
provider if he wanted the M&ROC to request the records.  

Finally, the M&ROC must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  

Even though the June 2003 letter did not specifically request 
that the veteran provide any evidence in his possession that 
pertained to his claim (as required by 38 C.F.R. § 3.159 
(b)), as will be described below, it is determined that the 
veteran is also not prejudiced by such failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the M&ROC 
must provide the veteran with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his skin condition throughout the period that his 
claim has been adjudicated.  The veteran has stated that all 
of his treatment was at the VA Medical Center.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June 2003 VCAA letter.  

Following that letter, the development of the claim 
continued, and, in September 2004, the claim was reviewed and 
the veteran was sent a supplemental statement of the case.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the M&ROC has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Criteria

In general, service connection may be granted for disability 
which was incurred coincident with active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: 

(1) full-body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma), or squamous 
cell carcinoma of the skin; 

(2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or 

(3) full- body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  

Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition. 38 C.F.R. § 
3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In order to prevail on a direct basis, a veteran would have 
to provide competent medical evidence that relates a claimed 
disability to mustard gas exposure during his period of 
active service.


Analysis

Inasmuch as the veteran was granted service connection for 
bronchiectasis and bronchitis based on exposure to mustard 
gas, it is conceded that he was exposed to mustard gas during 
service.  However, the skin disorders that he developed after 
service (seborrheic keratotic lesions and dermatofibromas) 
are not presumptive disorders under 38 C.F.R. § 3.316.  
Therefore, he is not entitled to service connection on a 
presumptive basis under 38 C.F.R. § 3.316.  

The veteran's claim must be denied on a direct basis as well, 
as the evidence does not show that his diagnosed skin 
disorders (seborrheic keratotic lesions and dermatofibromas) 
are related to service.  The separation examination noted 
small well-healed burn scars on the left leg, but otherwise, 
the service medical records do not show any treatment for any 
skin disorders.  The first post-service medical evidence of 
any skin disorders is not until many years after service.  
Regarding whether the veteran's skin disorders are related to 
his exposure to mustard gas, a VA examiner opined in April 
2004 (after reviewing the claims folder) that the skin 
disorders were not related to exposure to toxic chemicals in 
1943.  

Although the veteran claims that his diagnosed skin disorders 
are related to the mustard gas he was exposed to in service, 
he is not a medical professional who can make such a 
determination.  As a layperson, the veteran is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
skin disorder, including as secondary to mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a chronic acquired 
skin disorder, to include as secondary to mustard gas 
exposure must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder, to include as secondary to mustard gas exposure, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



